11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

James M. Morris,                             * From the 458th District Court
                                               of Fort Bend County,
                                               Trial Court No. 20-DCV-273469.

Vs. No. 11-20-00182-CV                       * August 20, 2020

Rudy Kidder, Jr. and Kimberly                * Per Curiam Memorandum Opinion
Hyde, as independent executrix of              (Panel consists of: Bailey, C.J.,
the Estate of Ophelia Kidder,                  Stretcher, J., and Wright, S.C.J.,
deceased,                                      sitting by assignment)
                                               (Willson, J., not participating)

     This court has considered James M. Morris’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.